PER CURIAM.
Patrick Travaglia, a pro se inmate, moved the circuit court to modify or stay his child support obligation while he is incarcerated. Travaglia alleged he is incarcerated in federal prison, he is indigent, and he currently has no ability to meet his support obligation. The circuit court denied his motion based on a recommenda*1140tion from the general master. Travaglia filed a timely notice of appeal.
We reverse. The circuit court’s order is quashed and this cause is remanded for further proceedings. The circuit court shall hold Travaglia’s motion to modify child support in abeyance until he is released from prison in accordance with the Florida Supreme Court’s decision in Department of Revenue v. Jackson, 846 So.2d 486 (Fla.2003).
STONE, KLEIN, JJ., and OWEN, WILLIAM, C., JR., Senior Judge, concur.